Filed 10/19/20 Armstrong v. Burnstan CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 NANCY ARMSTRONG,                                                     D074386

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. 37-2016
                                                                      00041216-CU-PA-NC)
 ALEXIS BURNSTAN et al.,

           Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County,
Timothy M. Casserly, Judge. Affirmed.


         Niddrie Addams Fuller Singh and John S. Addams; Konoske Akiyama
& Brust and Douglas V. Brust for Defendants and Appellants.
         Dordick Law Corporation, Gary A. Dordick, John Upton; Sahhar Law
Firm and John F. Sahhar for Plaintiff and Respondent.
         Plaintiff Nancy Armstrong was involved in a two-vehicle collision with
defendant Alexis Burnstan at an intersection controlled by a traffic light.
Armstrong filed an action for motor vehicle negligence seeking damages for
personal injuries and property damage against defendant Burnstan and her
grandfather Rowland Burnstan, the owner of the vehicle Burnstan was

driving.1 The case was tried to a jury and both Armstrong and Burnstan
testified that they had a green light when they entered the intersection. The
jury voted 10-2 that Burnstan was not negligent. After the court entered
judgment in defendants’ favor, Armstrong filed a motion for a new trial. The
court granted the motion on the ground of juror misconduct.

      Defendants appeal from the order granting a new trial.2 They contend
that the trial court erred in finding juror misconduct, and that even if there
was juror misconduct, it was not prejudicial. We conclude the court did not
abuse its discretion in deciding a new trial was warranted based on
prejudicial juror misconduct and, accordingly, affirm the order granting a
new trial.
              FACTUAL AND PROCEDURAL BACKGROUND
      The automobile accident giving rise to this action occurred on
December 11, 2014, at about 9:40 p.m. at the intersection of La Costa Avenue
and Saxony Road in Carlsbad, California. The intersection is a “T”
intersection, meaning northbound Saxony Road ends where it meets La Costa
Avenue, which runs east-west and is the top of the T. There is a left turn
lane on Saxony Road for vehicles turning onto westbound La Costa Avenue
and a right turn lane for vehicles turning onto eastbound La Costa Avenue.
The intersection is controlled by signal lights that change from green to


1     Rowland Burnstan passed away in January 2020. His daughter Lynn
Burnstan is the representative of his estate and has substituted as a party in
his place. We will refer to Alexis Burnstan as Burnstan and to her and Lynn
Burnstan collectively as defendants.

2     Armstrong filed a timely notice of appeal from the judgment, but has
informed the court in her respondent's brief that she has abandoned her
appeal.
                                       2
yellow to red. There is a green light with a green turn arrow for westbound
La Costa Avenue, a green light for eastbound La Costa, and a green light for
turning either right or left from Saxony Road onto La Costa Avenue.
      The signal for cars turning onto La Costa Avenue from Saxony Road is
an “on-demand” signal, which means the lights facing the traffic on La Costa
Avenue remain green until a northbound vehicle on Saxony Road pulls up to
the intersection. When a northbound vehicle on Saxony Road stops at the
intersection, it “demands” a green light and the light facing Saxony Road
eventually changes to green. It can take up to 60 seconds for the light to
change, depending on how much traffic is going through the intersection on
La Costa Avenue.
      Moments before the accident, Armstrong was driving her car eastbound
on La Costa Avenue west of the intersection with Saxony Road and Burnstan
was driving northbound on Saxony Road. La Costa Avenue has two lanes
going each direction and Armstrong was driving in the “No. 1” or fast lane,
which is the lane closest to the road’s center divide.
      At trial, Armstrong testified that she had the green light when she
entered the intersection just before the collision. Burnstan testified that
when she approached the La Costa Avenue intersection the light was red so
she came to a stop. When the light turned green, she entered the intersection
to turn left onto La Costa Avenue and collided with Armstrong’s vehicle. She
did not look in either direction for traffic before she entered the intersection;
she “was just looking ahead at the light.”
      Carlsbad Police Officer Bret Cosgrove investigated the accident and
prepared a traffic collision report. The accident stood out in his mind, in part
because Burnstan told him at the scene that she was unsure whether her
light was red or green when she entered the intersection, which struck him


                                        3
as odd and unusual. He wrote in his police report: “[Burnstan] stated that
she was stopped at a red light, facing northbound on Saxony Road at the
intersection of La Costa Avenue. [Burnstan] stated that she entered the
intersection to make a left turn from northbound Saxony Road to westbound
La Costa Avenue. [Burnstan] stated she then collided with [Armstrong], who
was traveling eastbound on La Costa Avenue proceeding straight to the
intersection of Saxony Road. [Burnstan] stated she is not sure if her light
was red or green when . . . she entered the intersection.”
      Cosgrove further reported that Armstrong “stated she was traveling
eastbound on La Costa Avenue, proceeding straight towards the intersection
of Saxony Road. [Armstrong] stated her light was green to proceed straight
through the intersection. [Armstrong] stated that [Burnstan] pulled out in
front of her as she entered the intersection and the two vehicles collided.”
      At trial, the court read to the jury Burnstan’s response to a request for
admission (RFA) propounded during discovery after instructing the jury that
when a party admits a fact stated in an RFA, the fact is conclusively
established. The RFA stated: “Admit that after the collision, you told the
investigating police officer that, when you entered the intersection, just prior
to the collision, you did not know the color of the traffic signal light.”
Burnstan’s response stated: “Admit that I told one officer that I did not know
the color of the traffic signal light. However, I admit telling one other officer
before that that I knew the light was green when I entered the intersection.”
      Burnstan testified at trial that four different police officers at the scene
of the accident asked her what color the light was when she entered the
intersection and she told all of the officers that it was green. She further
testified: “But one of the officers, I recall, asked me, if they did ask me, what
was the color at the time of the collision or anything like that. And I did not


                                         4
know. [¶] And so I was like, ‘I have no idea.’ I don’t know what color the
light was when I got impacted because I wasn’t looking at it, and I guess I
was overthinking the question.”
      Both sides called an accident reconstruction expert to testify at trial.
Armstrong’s expert Ted Kobayashi testified that Armstrong’s speed at the
time of the collision was about 47 miles per hour and Burnstan’s speed at
impact was 16 miles per hour. Kobayashi could not determine whether
Burnstan stopped at the intersection or whether she was accelerating or
decelerating at the time of the collision. Based on the traffic signal
sequencing, Burnstan’s speed, and the damage to the two vehicles and their
points of rest, Kobayashi opined that Burnstan most likely entered the
intersection on a red light.
      Defendants’ expert Gerald Bretting testified that he could not
determine the color of the light at the time of the accident. He testified that
the speed and angle of impact of Burnstan’s vehicle was consistent with
Burnstan’s having stopped at the light before entering the intersection,
although it was not inconsistent with her running the light. He opined that
“it would be inconsistent for a vehicle that stops for a red light to then run
that red light. It's much more consistent for somebody just to run a red light.
But if you stop and there's no vehicles around you that start to move, there's
no reason for you to move until it turns green.” Defense counsel asked
Bretting to assume Burnstan was stopped at the light intending to turn left
onto westbound La Costa Avenue, that Armstrong was travelling in the No. 1

lane with no traffic in front of her or coming toward her,3 and that “it



3    Armstrong testified that there were no vehicles in front of her or
coming in the opposite direction just before the accident.

                                        5
started” (presumably Burnstan’s demand for a green light) when Armstrong
was 800 feet from the intersection. Based on that hypothetical, Bretting
opined that “most probably [Burnstan] had a green light[.]”
      There was evidence presented at trial that Armstrong suffered
substantial injuries as a result of the accident. Armstrong’s counsel asked
the jury to award her $2,160,635 to support her life care plan, $2.5 million for
past pain and suffering, and $5.5 million for future pain and suffering.
Defendants’ counsel argued that if the jury found Burnstan was responsible
for the accident, a reasonable award to Armstrong would be $350,000 for
future medical care and treatment and $500,000 for past and future
noneconomic damages.
      On the second day of jury deliberations, the jury sent a note to the
court stating it was unable to reach an agreement of at least nine jurors on
question No. 1 on the verdict form—whether Burnstan was negligent. The
court encouraged the jury to continue deliberating and “take another crack at
[reaching a verdict].” The jury continued deliberating and the next day
returned a verdict finding Burnstan was not negligent by a vote of 10-2. The
court entered judgment on the verdict in defendants’ favor.
      Motion for new trial
      Armstrong filed a notice of intent to move for a new trial on all of the
statutory grounds listed in Code of Civil Procedure section 657. In her
memorandum of points and authorities in support of her motion for new trial,
Armstrong sought a new trial on three grounds: (1) the court committed a
prejudicial error of law by excluding evidence of Burnstan’s emotional state
at the time of the accident; (2) serious juror misconduct tainted the verdict;
and (3) the evidence was insufficient to support the defense verdict.




                                       6
      Based on the declarations of Juror No. 3 and Juror No. 10, Armstrong
claimed that prejudicial juror misconduct occurred in a number of ways. She
claimed that a number of jurors expressed concern throughout the
deliberations about the effect of a large judgment against Burnstan and that
jurors discussed how Burnstan would pay the judgment and whether it would
be a burden or “ruin her life at such a young age.” Juror No. 3’s declaration
quoted a juror as stating: “I have two daughters and I wouldn't want them to
be burdened with a high award verdict like this. I have to use logic and my
feelings to decide this, so, I really can't burden [Burnstan] with a high award
against her and ruin her life." Juror No. 10’s declaration also reported a
juror’s statement to that effect. The court overruled defendants’ objections to
the portions of Juror No. 3’s and Juror No. 10’s declarations that recounted
those statements.
      Armstrong also claimed that juror misconduct occurred in the form of
the jury’s consideration of outside evidence when a juror stated that he was
in a serious accident when he was 19 years old and did not remember what
he told police officers and emergency personnel. Based on that experience,
the juror said that Burnstan probably did not know what she was saying at
the accident scene. Other jurors expressed agreement based on their own
past experiences of trauma.
      Additional misconduct allegedly occurred when the same juror said
that like Armstrong, he takes thyroid medication and that he becomes very
tired when he forgets to take it. He speculated that Armstrong possibly may
have neglected to take her medication and, as a result, ran the red light
because she was tired. Finally, Armstrong contended the jury’s improper
consideration of outside evidence included a discussion that Armstrong might




                                       7
not use an award of damages because of her Christian Science religious
beliefs.
      The court granted Armstrong’s motion for new trial on the ground of

juror misconduct.4 The court found credible Juror No. 3’s and Juror No. 10’s
averments that one or more jurors made statements to the effect that, in the
court’s words, “awarding a large amount against a young defendant like
Defendant Burnstan would effectively ‘ruin her life’ because she would not be
able to pay the judgment.” The court found “[t]he jury’s discussion . . . of
Defendant Burnstan's ability to pay was improper.” The court noted the
juror misconduct gave rise to a rebuttable presumption of prejudice and
concluded: “Defendant Burnstan has been unable to rebut that presumption.
As such, the jury misconduct of considering the issue of ability to pay
warrants a new trial.”
      The court specifically found juror misconduct during deliberations in
the form of failure to follow the law as instructed. The court stated in its
order: “The jury was instructed not to be biased in favor of or against any
party because of age. . . . There is evidence that the jury considered the
‘burden on this young girl’ and that one juror would not have wanted his
teenage daughters to be burdened with a large award. (Decl. of Juror No. 3,
¶¶ 4-5 (emphasis added); Decl. of Juror No. 10, ¶ 5.) As above, this fact
shows misconduct, which gives rise to a rebuttable presumption of prejudice,
and Defendant Burnstan has failed to rebut that presumption.”
      The court also found juror misconduct during voir dire in the form of
concealment of bias against imposing large awards of damages on young


4     The trial court rejected Armstrong’s arguments that it erroneously
excluded evidence of Burnstan’s emotional state at the time of the accident
and that there was insufficient evidence to support the verdict.

                                        8
people. The court noted that “even an unintentional bias can be grounds for a
finding of misconduct.” The court further noted that whether a juror’s
intentional or unintentional bias constitutes good cause for the court to find
the juror is unable to perform his or her duty is a matter within the court’s
discretion. The court ruled: “Considering factors like age and ability to pay,
as well as the failure to follow the law as instructed with regard to age bias,
the [c]ourt finds that the unintentional concealment of bias against imposing
large verdicts against young defendants warrants a new trial, particularly in
light of the close evidence in this case, which is addressed below.”
      The court then discussed the closeness of the evidence on liability in
the context of addressing Armstrong’s claim that the evidence was
insufficient to support the verdict. The court specifically addressed
Burnstan’s admission in her response to an RFA that she told an officer at
the accident scene she did not know the color of the traffic light when she
entered the intersection. The court observed that “[w]hile the rules regarding
admissions in discovery conclusively establish that Defendant Burnstan told
one officer that she did not know the color of the traffic signal, it does not
conclusively establish the ultimate fact at issue—whether the light was, in
fact, red at the time Defendant Burnstan entered the intersection. A myriad
of interpretations can be drawn from this friction. On the one hand, this
friction could seriously cloud Defendant Burnstan's credibility, as a finder of
fact could take the view that the conflict between Defendant Burnstan's
testimony and her admission was a selfish, calculated, and deceptive lie to
avoid liability. On the other hand, a finder of fact could also take the view
that a young person, in the shock and trauma of the moments immediately
following an accident, was totally unable to accurately recall the event she
had just been through. While the former view could tend to make it more


                                        9
likely than not that the light was red, the latter view would offer no guidance
on that ultimate question—leaving it open to be resolved via reference to the
other evidence.” The court concluded that defense expert testimony
regarding the accident was sufficient to support the jury’s finding, noting “the
burden was on [Armstrong] to prove, by a preponderance of the evidence, that
Defendant Burnstan acted negligently—i.e. that Defendant Burnstan ran a
red light.” However, the court added: “Ultimately, the closeness of the
evidence in this case exacerbates and magnifies the jury misconduct described
above. For this reason, and with an eye toward ensuring a fair trial and that
justice is achieved, the [c]ourt exercises its discretion to grant Plaintiff's
motion for a new trial.”
                                  DISCUSSION
      Defendants contend the trial court erred in ordering a new trial on the
ground of juror misconduct. Specifically, they contend that the court erred in
finding juror misconduct based on the sympathy for Burnstan that some
jurors expressed, and that even if juror misconduct occurred, the court erred
in finding it was prejudicial.
      Applicable legal principles
      “Juror misconduct is one of the specified grounds for granting a new
trial. (Code Civ. Proc., § 657, subd. 2.) ‘Trial by jury is an inviolate right and
shall be secured to all. . . .’ (Cal. Const., art. I, § 16.) The right to unbiased
and unprejudiced jurors is an ‘ “ ‘inseparable and inalienable part’ ” ’ of the
right to jury trial. [Citation.] The guarantee includes the right to 12
impartial jurors.” (Enyart v. City of Los Angeles (1999) 76 Cal.App.4th 499,
506 (Enyart).) “An impartial jury is one in which no member has been
improperly influenced [citations] and every member is ‘ “capable and willing




                                         10
to decide the case solely on the evidence before it.” ’ ” (In re Hamilton (1999)
20 Cal.4th 273, 294.)
      We review an order granting or denying a motion for new trial for
abuse of discretion. (Jiminez v. Sears (1971) 4 Cal.3d 379, 387.) “ ‘Discretion
is abused whenever, in its exercise, the court exceeds the bounds of reason,
all of the circumstances before it being considered. The burden is on the
party complaining to establish an abuse of discretion, and unless a clear case
of abuse is shown and unless there has been a miscarriage of justice a
reviewing court will not substitute its opinion and thereby divest the trial
court of its discretionary power.’ ” (Denham v. Superior Court (1970) 2 Cal.3d
557, 566.)
      In light of that highly deferential standard of review, “ ‘juror
misconduct is an area in which . . . broad discretion is accorded to the trial
judge. [Citation.] . . . “The trial judge is familiar with the evidence,
witnesses and proceedings, and is therefore in the best position to determine
whether, in view of all the circumstances, justice demands a retrial. Where
error or some other ground is established, [the trial court’s] discretion in
granting a new trial is seldom reversed. The presumptions on appeal are in
favor of the order, and the appellate court does not independently
redetermine the question whether an error was prejudicial, or some other
ground was compelling. Review is limited to the inquiry whether there was
any support for the trial judge's ruling, and the order will be reversed only on
a strong affirmative showing of abuse of discretion.” [Citation.]’ [Citation.]
(Whitlock v. Foster Wheeler, LLC (2008) 160 Cal.App.4th 149, 159 (Whitlock).)
      “Courts have also stated the rule for reviewing the order granting a
new trial as follows: ‘ “ ‘The determination of a motion for a new trial rests so
completely within the court's discretion that its action will not be disturbed


                                       11
unless a manifest and unmistakable abuse of discretion clearly appears. This
is particularly true when the discretion is exercised in favor of awarding a
new trial, for this action does not finally dispose of the matter. So long as a
reasonable or even fairly debatable justification under the law is shown for
the order granting the new trial, the order will not be set aside. [Citations.]’
[Citation.]” ’ [Citation.] ‘ “ ‘This court makes all presumptions in favor of the
order as against the verdict, and [will] . . . reverse only if manifest abuse of
discretion is shown.’ ” [Citations.]’ [Citation.] ‘ “[T]he affidavits in behalf of
the prevailing party are deemed not only to establish the facts directly stated
therein, but all facts reasonably inferred from those stated.” [Citation.]’
[Citation.] And it is the trial court that must assess the credibility of affiants
or declarants, and the trial court is entitled to believe one over the other. [¶]
Moreover, our review for abuse of discretion extends to all aspects of the trial
court's order granting a new trial, including the trial court's prejudice ruling.”
(Whitlock, supra, 160 Cal.App.4th at pp. 159-160, italics added.)
      “ ‘In ruling on a request for a new trial based on jury misconduct, the
trial court must undertake a three-step inquiry. [Citation.] First, it must
determine whether the affidavits supporting the motion are admissible.
(Evid. Code, § 1150.) If the evidence is admissible, the trial court must
determine whether the facts establish misconduct. [Citation.] Lastly,
assuming misconduct, the trial court must determine whether the
misconduct was prejudicial.” [Citation.] . . . ‘A trial court has broad discretion
in ruling on each of these issues, and its rulings will not be disturbed absent
a clear abuse of discretion.’ ” (Whitlock, supra, 160 Cal.App.4th at p.160;
Austin B. v. Escondido Union School Dist. (2007) 149 Cal.App.4th 860, 885
[“[w]e review a trial court's decision to admit or exclude evidence under the
abuse of discretion standard”].)


                                        12
      Evidence Code section 1150, subdivision (a) provides: “Upon an inquiry
as to the validity of a verdict, any otherwise admissible evidence may be
received as to statements made, or conduct, conditions, or events occurring,
either within or without the jury room, of such a character as is likely to have
influenced the verdict improperly. No evidence is admissible to show the
effect of such statement, conduct, condition, or event upon a juror either in
influencing him to assent to or dissent from the verdict or concerning the
mental processes by which it was determined.” “[S]ection 1150 properly
distinguishes between ‘proof of overt acts, objectively ascertainable, and proof
of the subjective reasoning processes of the individual juror, which can be
neither corroborated nor disproved[.]’ ” (Krouse v. Graham (1977) 19 Cal.3d
59, 80.) “ ‘The only improper influences that may be proved under section
1150 to impeach a verdict, therefore, are those open to sight, hearing, and the
other senses and thus subject to corroboration.’ ” (Ibid.) Thus, “to the extent
[juror] declarations set forth evidence of overt acts, objectively ascertainable,
as opposed to evidence of the jurors' subjective thought processes, they [are]
admissible under Evidence Code section 1150.” (Enyart, supra, 76
Cal.App.4th at p. 508, fn. 5.)
      “ ‘A showing of misconduct creates a presumption of prejudice.’
[Citation.] This presumption may be rebutted by ‘ “an affirmative
evidentiary showing that prejudice does not exist” ’ based upon a
consideration of such factors as ‘ “the strength of the evidence that
misconduct occurred, the nature and seriousness of the misconduct, and the
probability that actual prejudice may have ensued.” [Citation.]’
However, . . . on review of an order granting a new trial, the standard of
review with respect to prejudice is abuse of discretion. [Citation.] Further,
‘[s]ince the trial judge had all the evidence before him [or her] on the merits


                                       13
of the case, and as well the . . . affidavits, [the judge] was in the best position
to evaluate the prejudicial effect of the alleged misconduct.’ ” (Whitlock,
supra, 160 Cal.App.4th at p. 162.)
      Analysis
      Bearing in mind the foregoing well-established principles, we find no
abuse of discretion warranting reversal of the trial court’s order granting a
new trial. The court’s rulings on the admissibility of the various statements
in Juror No. 3’s and Juror No. 10’s declarations in support of the motion for
new trial were well within its discretion. Specifically, the court did not abuse
its discretion in overruling defendants’ objections to statements in the
declarations that jurors expressed concern throughout the deliberations
about the effect of a large judgment against Burnstan and that a juror stated
he had two daughters and would not want them to be burdened with a high
award like the one Armstrong sought in this case. The court reasonably
ruled that these statements were admissible under Evidence Code section
1150 as evidence of observable events or discussion of improper matters, and
the court was entitled to find them credible and believe them over contrary
statements in the juror declarations that defendants presented. (Whitlock,
supra, 160 Cal.App.4th at pp. 159-160.)
      The court also acted within the bounds of reason in determining that
the statements reflecting bias against burdening a young defendant with a
large award of damages constituted juror misconduct in the form of failure to
follow the law as instructed and bias concealed during voir dire. Although
the record indicates that the juror identified in Juror No. 3’s and Juror No.
10’s declarations as the juror who stated he had two teenage daughters
actually did not have any daughters, Juror No. 3 stated that “[t]hrough-out
[sic] the deliberations there was . . . discussion about the effect of a large


                                        14
judgment on the defendant and how she would pay the judgment and
whether this would ruin her life at such a young age[,]” (italics added) and
that “[a]t least one juror said, “Money will be a burden on this young girl and
we do not want to do this to her.” Thus, although the identity of the actual
jurors who expressed bias against burdening Burnstan with a large award
may have been unclear, the court could reasonably find that juror comments
reflecting such bias were in fact made.
         Nor do we find a clear abuse of discretion in the court’s determination
that these improper juror statements were prejudicial—i.e., that they
deprived Armstrong of her right to a fair trial. Before reaching its verdict,
the jury reached an impasse during deliberations with seven jurors voting
that defendant Burnstan was not negligent—i.e., that she did not run a red
light—and five voting the opposite—i.e., that she did run a red light. The
court could reasonably find that juror statements about not wanting to
burden Burnstan with a large verdict likely influenced three jurors to change
their vote to finding that Burnstan was not negligent, in addition to
influencing other jurors to vote in Burnstan’s favor, and, accordingly, the
defense verdict was substantially based on jurors’ reluctance to burden a
young defendant with a large award rather than on the evidence presented at
trial.
         The court reasonably concluded that a new trial based on juror
misconduct was particularly warranted in light of the closeness of the
evidence on liability, stating “the closeness of the evidence in this case
exacerbates and magnifies the jury misconduct . . . .” As noted, the court also
stated that “the unintentional concealment of bias against imposing large
verdicts against young defendants warrants a new trial, particularly in light
of the close evidence in this case . . . .”


                                          15
      The court’s focus on the closeness of the evidence suggests that the
court may have thought the evidence preponderated in Armstrong’s favor on
the issue of liability, but the court concluded, perhaps reluctantly, that there
was sufficient evidence supporting the defense verdict to preclude it from
exercising its discretion as the “thirteenth juror” to grant a new trial based on
insufficiency of the evidence to support the verdict. Although the court acted
within its discretion in denying a new trial on the ground of insufficiency of
the evidence, it also acted within its discretion in viewing the closeness of the
evidence as a factor weighing in favor of granting a new trial based on juror
misconduct. (See Enyart, supra, 76 Cal.App.4th at pp. 499, 511 [“Given the
closeness of the verdict and the City's liability for [a police officer’s] conduct,
bias on the part of any one of the majority-voting jurors is necessarily
prejudicial.”], fn. omitted.) We conclude the trial court did not abuse its




                                         16
discretion in determining that a new trial was warranted based on prejudicial

juror misconduct.5




5     Armstrong argues in her respondent’s brief that the court erroneously
excluded evidence of additional acts of juror misconduct and requests that we
review those claims of error and find that the excluded evidence provides
additional support for the court’s order granting a new trial on the ground of
juror misconduct. Although Armstrong does not cite any authority for
seeking review of her claims of error even though she prevailed below and is
the respondent on appeal, Code of Civil Procedure section 906 authorizes
such review, stating that “[t]he respondent, or party in whose favor the
judgment was given, may, without appealing from such judgment, request
the reviewing court to and it may review any of the foregoing matters for the
purpose of determining whether or not the appellant was prejudiced by the
error or errors upon which he relies for reversal or modification of the
judgment from which the appeal is taken.” “[T]he exception in Code of Civil
Procedure section 906 [to the rule that a respondent may not assert error]
applies where a respondent asserts an alternate legal theory upon which the
judgment may be affirmed, notwithstanding the court's resolution of the
appellant's contentions in the appellant's favor.” (Preserve Poway v. City of
Poway (2016) 245 Cal.App.4th 560, 586.)
      In light of our conclusion that the trial court did not err in granting
Armstrong’s motion for new trial for the reasons stated in its order, it is
unnecessary to review Armstrong’s claims of error. In any event, we find no
abuse of discretion in the court’s rejection of Armstrong’s other theories of
juror misconduct either on the ground that the evidence of the allegedly
improper juror statements was inadmissible or on the ground that the
excluded statements did not constitute prejudicial misconduct. We note that
although the court sustained evidentiary objections to statements in the juror
declarations regarding comments that Armstrong might not pursue medical
treatment because of her Christian Science religion and that she may have
run a red light because she neglected to take her thyroid medication, the
court in its order granting a new trial nevertheless addressed the merits of
Armstrong’s juror misconduct claims based on the excluded statements.

                                     17
                               DISPOSITION
     The order granting Armstrong’s motion for a new trial is affirmed.
Armstrong shall recover her costs on appeal.



                                                                 BENKE, J.

WE CONCUR:



McCONNELL, P. J.



O'ROURKE, J.




                                     18